 1                                                     HE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     KAREN ROULEAU-MILLER, an individual,
10                                                        NO. 2:20-cv-00206-RSL
11                          Plaintiff,
                                                          STIPULATED MOTION
12 vs.                                                    AND ORDER TO COMPEL
                                                          ARBITRATION
13 DXC TECHNOLOGY SERVICES, LLC, a
   foreign limited liability company,
14

15                          Defendant.

16

17
                                  I.      STIPULATED MOTION
18
            COMES NOW Plaintiff Karen Rouleau-Miller, together with Defendant DXC
19
     Technology Services, LLC, each of whom hereby agree and stipulate that the claims
20
     alleged in Plaintiff’s Complaint (Dkt. #2) shall be submitted to arbitration based on their
21
     agreement and a written arbitration provision between the parties. Subject to a final
22
     decision by the arbitrator or resolution between the parties, these proceedings will be
23
     stayed and all court deadlines stricken.
24

25
26

     STIPULATED MOTION AND ORDER                             HKM EMPLOYMENT ATTORNEYS LLP
     TO COMPEL ARBITRATION – 1                                    600 Stewart Street, Suite 901
     Case No. 2:20-cv-00206-RSL                                    Seattle, Washington 98101
                                                                      Tel: (206) 838-2504
 1          RESPECTFULLY STIPULATED and submitted this 13th day of April, 2020.
 2
      /s/ Brian L. Dolman                                  /s/ Brian K. Keeley
 3    Erin S. Norgaard, WSBA #32789                        Brian K. Keeley, WSBA #32121
      Brian L. Dolman, WSBA #32365
 4
      HKM EMPLOYMENT ATTORNEYS LLP                         SCHLEMLEIN FICK &
 5    600 Stewart Street, Suite 901                        FRANKLIN, PLLC
      Seattle, WA 98101                                    66 S. Hanford, Suite 300
 6    Tel: (206) 838-2504                                  Seattle, WA 98134
      enorgaard@hkm.com                                    Tel: (206) 448-8100
 7    bdolman@hkm.com                                      bkk@soslaw.com
      Attorneys for Plaintiff                              Attorney for Defendant
 8
 9

10                                         II.     ORDER
11          Pursuant to the foregoing Stipulated Motion, IT IS SO ORDERED that the above-
12 entitled matter shall be referred to arbitration as agreed to by the parties. This matter shall

13 be stayed pursuant to 9 U.S.C. § 3 pending final resolution. All court deadlines in this case

14 are hereby stricken.

15

16              DATED this 14th day of April, 2020.

17

18

19                                                         A
                                                           Robert S. Lasnik
20                                                         United States District Judge
21

22

23

24

25
26

     STIPULATED MOTION AND ORDER                             HKM EMPLOYMENT ATTORNEYS LLP
     TO COMPEL ARBITRATION – 2                                    600 Stewart Street, Suite 901
     Case No. 2:20-cv-00206-RSL                                    Seattle, Washington 98101
                                                                      Tel: (206) 838-2504
